 1   MICHAEL D. CURRIN, WSBA # 14603                                       Honorable Ricardo S. Martinez
     SHELLEY N. RIPLEY, WSBA #28901
 2   CASEY M. BRUNER, WSBA # 50168
 3   PAMELA D. COMBO, WSBA #53102
     WITHERSPOON ∙ KELLEY
 4   422 West Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 5   Telephone: (509) 624-5265
 6   Facsimile: (509) 458-2728
     snr@witherspoonkelley.com
 7   Attorneys for Plaintiff RiverBank
 8
 9
                                UNITED STATES DISTRICT COURT
10
                               WESTERN DISTRICT OF WASHINGTON
11                                       AT SEATTLE

12   RIVERBANK, a Washington State Chartered              AT LAW AND IN ADMIRALTY
     Bank
13
14                                 Plaintiff,             Case No. 2:18-CV-00387

15            v.                                        STIPULATED ORDER SUBSTITUTING
                                                        JAMES SPURGETIS, PERSONAL
16
     M/V ROCK A BYE, Official No. 1152013, her          REPRESENTATIVE OF THE ESTATE OF
17   engines, boilers, machinery, components, etc.,     JOHN G.F. HIEBER JR., AS DEFENDANT
     in rem
18   and
19   JOHN GF HIEBER JR. and DEBRA A.
     HIEBER, individually and on behalf of their
20   marital community, in personam
21                                 Defendants.
22
23
              THIS MATTER came before the court upon the Stipulated Motion of Plaintiff RiverBank
24
25   and Mr. James Spurgetis, for an Order substituting Mr. James Spurgetis, for Debra Hieber as the

26   former Personal Representative of the Estate of John G.F. Hieber Jr., and it appearing from the
27
     records of this Court that the Motion should be granted.
28


      ORDER OF SUBSTITUTION - 1
      {S1890377; 1 }
                                                        422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                        Spokane, Washington 99201-0300        Fax: 509.458.2728
 1            THEREFORE, IT IS ORDERED that the Motion is granted and James Spurgetis, as
 2   Personal Representative of the Estate of John G.F. Hieber, Jr., is hereby substituted as a Defendant
 3
     of record in this action in the place of Debra Hieber, the former Personal Representative of the
 4
     Estate of John G.F. Hieber, Jr.
 5
 6            DATED this 5 day of August, 2019.

 7
 8                                                 A
                                                   RICARDO S. MARTINEZ
 9
                                                   CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14     Presented by:

15     WITHERSPOON ∙ KELLEY                             JAMES P. SPURGETIS PS
16     s/ Pamela D. Combo                                s/ James P. Spurgetis
17     MICHAEL D. CURRIN, WSBA #14603                   JAMES P. SPURGETIS, WSBA #7949
       SHELLEY N. RIPLEY, WSBA #28901                   422 W. Riverside Avenue, Suite 620
18     CASEY M. BRUNER, WSBA # 50168                    Spokane, WA 99201
       PAMELA D. COMBO, WSBA #53012                     Telephone: (509) 444-5141
19     422 W. Riverside Avenue, Suite 1100              Fax: (509) 444-5143
20     Spokane, WA 99201                                Email: jps@spurgetislaw.com
       Telephone: (509) 624-5265                        Personal Representative
21     Fax: (509) 458-2728
       Email: pdc@witherspoonkelley.com
22     Attorneys for Plaintiff RiverBank
23
24
25
26
27
28


      ORDER OF SUBSTITUTION - 2
      {S1890377; 1 }
                                                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                         Spokane, Washington 99201-0300        Fax: 509.458.2728
